El Juez Pbesideítte Señob del Tobo,
emitió la opinión del tribunal.
Manuel Jiménez y Jiménez, heredero forzoso de doña Eladia Cruz y Jiménez, presentó en la Corte de Distrito de Iíumacao una solicitud pidiendo el nombramiento de un administrador judicial de los bienes dejados a su falleci-miento por doña Eladia. Archivada la solicitud el 9 de marzo de 1923, se señaló la comparecencia que la ley prescribe para el 23, ordenándose la citación de todos los inte-resados en la herencia. La citación se verificó en los días 14, 15 y 17 de marzo con entrega de una copia de la misma a cada uno de los interesados.
El 21 de marzo de 1923 los herederos citados, por medio de su abogado José de Guzmán Benitez, presentaron una moción sobre nulidad de las citaciones para la junta. En ella alegaron que las citaciones eran defectuosas porque no se entregó a las personas citadas copia de la petición, ni copia del diligeneiamiento. - No obstante consignarse en la moción que la comparecencia se hacía al solo efecto de ■ so-licitar la nulidad de las citaciones, en la moción se pide a la corte que proceda con cautela porque existían pendientes pleitos entre el peticionario y los demás herederos y podría prejuzgarse la condición de ciertos bienes, y porque se ha-*230bía constituido una comunidad de bienes que venía adminis-trando éstos debidamente, estando a disposición del peticio-nario y de los demás miembros de la Sucesión Jiménez Cruz la parte que les correspondía.
El propio día 21 de-marzo en que la moción a que nos liemos referido fué archivada, se presentó otra sobre sus-pensión de la comparecencia,' acompañada de una estipula-ción por virtud de la cual ambos abogados, el del peticiona-rio y el de los demás herederos, estipularon, en razón a la enfermedad que padecía el de los últimos, que la compare-cencia sé suspendiera haciéndose un nuevo señalamiento para la primera semana de abril próximo.
La nueva comparecencia se señaló para el 10 de abril de 1923 y el 7 del propio mes los herederos representados por el abogado Guzmán Benitez presentaron una moción expre-sando que el abogado de récord era el Sr. Guzmán pero que por seguir enfermo delegaba su representación en el'abo-gado Sr. Arce.
El 10 de abril se celebró la comparecencia con asistencia de los interesados por sus abogados, y la corte, al día si-guiente, dictó la orden apelada cuya parte dispositiva, dice:
“Por tanto, la Corte decreta la administración judicial de los bienes de Eladia Cruz y Jiménez y ordena a las partes que, dentro de cinco días, propongan de común acuerdo, una persona para de-sempeñar el cargo y si no llegaren a un acuerdo, que sometan a la Corte los nombres de tres personas por cada parte, para proceder la Corte a hacer el nombramiento.”
Figura en los autos un escrito titulado “Impugnación de vista” firmado por el abogado Arce y archivado el propio 10 de abril de 1923, en el cual hace constar su excepción por haberse desestimado la moción de nulidad y por haberse ce-lebrado la vista privándose a sus representados de los me-dios necesarios para preparar su defensa por no habérseles entregado copia de la petición:
Expuestos los hechos, procederemos al examen de los *231errores señalados por los apelantes en sn alegato,. Son tres, a saber:
1. La corte erró al declarar sin lugar la moción de nu-lidad ;
2. La corte erró al incluir en la administración como privativos bienes que eran gananciales, y
3. La corte erró al decretar la administración sin espe: rar la resolución de cierta apelación pendiente ante la Corte Suprema en la cual estaba envuelta la condición de los bie-nes.
En cuanto al primer error, bastará decir que en ninguna parte de la transcripción consta que la corte de distrito de-clarara, directa y expresamente la moción de nulidad sin lu-gar. Implícitamente lo hizo porque la corte seguramente estimó que a virtud de la moción de suspensión, acompa-ñada de la estipulación a que nos' hemos referido, la peti-ción de nulidad había sido abandonada.
La ley nada dice con respecto a la entrega de una copia de la petición a las personas a quienes se cita. Quizá aten-dida la naturaleza del procedimiento dicha copia sea inne-cesaria, aunque nos parece que sería mejor práctica entre-garla.
De haberse cometido algún error, no procedería la revo-cación de la orden apelada, bien por haberse abandonado la impugnación, ya por no ser perjudicial. En la misma mo-ción de nulidad y en todos los procedimientos posteriores demostraron los herederos representados por el Sr. Gfuzmán Benitez que estaban enterados hasta la saciedad de lo que se trataba y por tanto- en condiciones de preparar sus de-fensas. Quizá sea conveniente consignar para juzgar la ac-tuación de los apelantes, que del acta de la vista de la com-parecencia consta que los apelantes presentaron prueba e informaron por medio de su abogado. El acta termina así:
“Para el caso de que la Corte resuelva que procede la adminis-tración, el abogado de los opositores propone para el cargo de ad-ministrador a los herederos Joaquín Jiménez Cruz, Josefa Jiménez *232Cruz, y a Eladia Jiménez Cruz, y el abogado del peticionario pro-pone a Antonio A. Roig y a Domingo Matanzo.”
No existe tampoco el segundo error. Basta leer la reso-lución recurrida para concluir que la corte se limitó a de-cretar la administración judicial y a fijar un día para que las partes sometieran los nombres de tres personas, para proceder a elegir el administrador.
Después que se nombra el administrador y que el admi-nistrador entra en posesión de su cargo, es que se forma el inventario de los bienes de acuerdo con la ley de procedi-mientos legales especiales. La resolución apelada nada re-solvió sobre la naturaleza de los bienes en este caso. El becbo de que en la petición sobre nombramiento se consig-nara que la finada babía dejado como bienes sujetos a par-tición las fincas Tendal y Piñal Marién, no tiene importan-cia. Ya fueran bienes privativos de la finada dichas fincas, ya gananciales, muerto antes el esposo e indivisa aún su herencia, las fincas pertenecían en su totalidad a los here-deros y eran bienes sujetos a administración con las reser-vas que pudieran imponer las circunstancias concurrentes.
Con respecto ai tercer error diremos que el hecho de que existiera una apelación pendiente ante el Tribunal Supremo en la que la controversia versaba sobre si el título de las fincas Tendal y Piñal Marién pertenecía a la sociedad de gananciales que la finada formó con su esposo o a la finada exclusivamente, no impedía que se decretara la administra-ción. Fallecidos los esposos, todos los bienes correspondían a sus herederos, como ya hemos indicado. Mientras la división se practicaba y cada cual recibía individualmente lo suyo, alguien tenía que administrar y para esos casos está la ley en que basó su solicitud el peticionario. — Articuló 23 •de la Ley sobre Procedimientos Legales Especiales de 1905, Comp, de 1911, página 327. La existencia de la comunidad formada por una parte de los herederos invocada en la mo-ción sobre, nulidad y luego probada ampliamente en la. com-*233parecencia, no podía obligar al heredero forzoso que en ■ella no intervino, el peticionario.
Debe declararse sin lugar el recurso interpuesto y confir-marse la orden apelada.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.
resolución sobre Reconsideración de junio 25, 1924.
El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Se solicita la reconsideración de la sentencia dictada en ■este caso por esta corte en mayo 29, 1924, por los siguien-tes fundamentos:
‘‘A. Que la sentencia de este Hon. Tribunal exime al comunero peticionario Manuel Jiménez y Jiménez de los efectos y consecuen-cias de la administración privada de los bienes que Rabian acordado legalmente los otros comuneros opositores, bajo la consideración ■errónea de que él no intervino en esa administración.
“B. Que la misma sentencia levanta, sin embargo, el conflicto de dejar subsistente dos administraciones sobre los misnios bienes.
“C. Que sostenida la administración judicial, Ra de comprender bienes que no estaban en la posesión material de Eladia Cruz y Ji-ménez al fallecimiento de ésta; y que esa administración es, además, innecesaria. ’ ’
Hemos estudiado de nuevo las cuestiones envueltas en el recurso a la luz de las manifestaciones de la parte apelante ■contenidas en su escrito de reconsideración y a nuestro jui-cio ésta no cabe, pero sí es conveniente aclarar que nuestra ■sentencia de 29 de mayo y la opinión emitida para funda-mentarla no tienen más alcance que resolver en sentido afir-mativo que cabía el nombramiento de administrador judicial a la muerte de doña Eladia Cruz viuda de Jiménez pero que en manera alguna prejuzga la validez o no validez de la. comunidad constituida en vida de doña Eladia para ad-ministrar la herencia indivisa de su esposo, ni los actos posteriores a la muerte de doña Eladia realizados por dicha comunidad.
*234Parece que lia llegado el momento en que deponiendo ren-cores y prejuicios todos estos condueños se dividan sus bie-nes cada uno cediendo algo en beneficio de la armonía, por-que de seguir como hasta ahora se consumirán dichos bie-nes en gastos judiciales y continuarán siendo motivo de separación y encono en vez de fuente de bienestar.

Denegado.